         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 1 of 34




                               IN THE U.S. DISTRICT COURT
                 FOR THE EASTERN DISTRIT COURT OF NEW YORK


                                                                             1:19-cv-00288-JBW
                              IN RE: ANGELO EFTHIMIATOS,
                                                  Petitioner,pw se

              EMERGENCY MOTION FOR A WRIT OF HABEAS CORPUS
                                PURSUANT TO 28 U.S.C. §2241




       NOW COMES ANGELO EFTHIMIATOS (hereinafter Petitioner, Angelo, I, me), to^
                                                                                               /

respectfully move this Court for habeas relief under 28 U.S.C. §2241 and to secure my

immediate release from Brooklyn MDC where I am currently in transit from a prison in Vermont

where I have been held for nine months on my way to Iowa for an alleged probation violation

that amounts to a traffic-ticket type violation. In support. Petitioner states as follows:

                                A. PERSONAL INFORMATION

1.     My name is Angelo Efthimiatos. I have never used any other names.

2.     I am currently incarcerated at Brooklyn MDC. My Fed. Reg. number is 13900-030.

3.     1 am currently in custody pursuant to federal authority.

4.     I have been held without bail for nine months for a non-felony that I did not commit.

                       B. GROUNDS FOR MY RELIEF IN THIS PETITION

5.     1 am being held in maximum security in Brooklyn MDC in violation of my Constitutional

rights and laws of the United States based on the false claim that I flew an airplane from

Vermont to Massachusetts without my Airman's Certificate being in force. The Government

Agents knew this allegation to be false, but they needed to cover up for the fact that the DEA

Agents posed as FAA Agents at a small Vermont Airport, unlawfully seized and searched me,

and then they searched the plane without a warrant and found no contraband or passengers in the
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 2 of 34




plane. However,a print out from the FAA shows my Airman's Certificate was still in force. See

print out from FAA computer showing Airman's Certificate in force attached as Exhibit One.

6.     Therefore, because the DEA Agents had to manufacture a fake crime to cover up their

unlawful search and seizure and accused me of flying without an Airman's Certificate, which

they knew to be false, I have been held without bail for a misdemeanor violation that I did not

knowingly commit. See Vermont Complaint attached as Exhibit Two.

7.     Within two days of my arrest in Vermont of the phony charges, the Judge in Iowa issued

a warrant for my arrest on April 12, 2018 that was immediately executed because I was already

under arrest in Vermont. See Iowa Arrest Warrant attached as Exhibit Three. Shortly thereafter,

I was indicted in Vermont and the Complaint was dismissed. See Vermont Indictment attached

as Exhibit Four.


8.     Despite the fact that I was not a flight risk or a danger to the community, I was held

without bail for eight months between my arrest on April 10, 2018 and my trial for a "traffic-

ticket" type violation on December 7-8, 2018 simply because the Iowa Judge told the AUSA's in

Vermont to keep me incarcerated regardless of the fact that both sets of prosecutors knew I had a

disabled wife, a special needs daughter, and a Vermont farmhouse that needed a lot of work.

9.     Moreover, the Canadian student, Nishal Sankat, who was caught red-handed on

September 20, 2018 trying to steal a 737 from the Orlando-Melbourne Airport, received a

sentence of only 12 days and a $900 fine. In my case, I was unlawfully seized and searched

without a warrant (violation of the Fourth Amendment); deprived of my liberty without Due

Process (violation of Fifth Amendment); denied a Speedy Trial (violation of Sixth Amendment);

and denied bail (violation of Eighth Amendment). And, as I am being shipped out to Iowa for
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 3 of 34




flying between Vermont and Massachusetts, that would be yet another Constitutional violation of
the Venue Clause ofthe Sixth Amendment.

               C.     THIS PETITION REQUIRES IMMEDIATE ACTION

10.    This is truly an emergency because the only reason that I am in Brooklyn MDC is
because I am being shipped out from Vermont to Iowa via Brooklyn MDC and Oklahoma City,
and because of the Government Shutdown I have been kept in Maximum Security at Brooklyn

MDC and unable to be in touch with my disabled wife or anyone else. My wife had to track me
from Vermont, to Berlin New Hampshire,to Brooklyn MDC.

11.    1 realize with the Government Shutdown, that it will be difficult for this Court to act

quickly, but it is urgent that the Court grant my 2241 Writ of Habeas Corpus before I am shipped
out to Iowa for another non-crime that I did not commit.

12.    My purpose for doing this 2241 Petitioner as an "Emergency Petition" is because of the
famous petition for a Writ of Habeas Corpus is Ex Parte Merryman, 17 F. Cas. 144 (1861),
which was executed during the early days of the Civil War. My hope is that if Chief Justice
Roger B. Taney could hear and order a Writ of Habeas Corpus in two days during the Civil War,
hopefully this Court can do the same during a Government Shutdown as Chief Justice Taney did
during wartime.

13.    In Merryman, there was also an indication of the need for urgency in hearing, answering
and retuming a petition for a Writ of Habeas Corpus. The Petition was filed by John Merryman
on May 25, 1861, and was heard by then Chief Justice Roger B. Taney the next day, and a Writ
of Habeas Corpus was issued on the 26th of May, 1861, commanding that the "body be
produced" on the following day, the 27th of May, 1861. This demonstrates the alacrity of
 proceeding with Habeas Corpus, when this "writ of right" is sought as an urgent remedy,so that
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 4 of 34




the matter can have proper hearing by the judiciary as expeditiously as possible. It was heard

only by Justice Taney, not the entire Court, and he acted on the Writ immediately.

14.    Even today, the venerable Writ serves a valuable purpose, and Section §2241 states "(a)

Writs of habeas corpus may be granted by the Supreme Court, any justice thereof, the district

courts and any circuit judge within their respective jurisdictions." The statute provides no insight

into how the determination as to how the "Supreme Court, and justice thereof, the district courts

and any circuit judge" is made. Absent some criteria, it would appear that this is within the

discretion of the person filing. This is supported by Rules of the Supreme Court of the United

States", specifically. Rule 22.1, which states:

       An application addressed to an individual Justice shall be filed with the Clerk, who will
       transmit it promptly to the Justice concerned if an individual Justice has authority to grant
       the relief sought.

15.    "A writ of habeas corpus under § 2241 is available to a federal prisoner who does not

challenge the legality of his sentence, but challenges instead its execution subsequent to his

conviction." Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)

(citing Chambers v. United States, 106 F.3d 472, 474-75 (2d Cir. 1997) and Kingsley v. Bureau

ofPrisons, 937 F.2d 26, 30 n. 5 (2d Cir. 1991)). A prisoner in federal custody or awaiting trial

for a violation of federal law may seek a writ of habeas corpus. 28 U.S.C. §2241(c)(l)-(3). 28

U.S.C. §2243 also provides that "A court,justice or judge entertaining an application for a writ

of habeas corpus shall forthwith award the writ or issue an order directing the respondent to

show cause why the writ should not be granted, unless it appears from the application that the

applicant or person detained is not entitled thereto." If the Statute provides for an issuance of the

writ (if warranted), "forthwith" (immediately, as was the case in Merryman), then how can

justice be served if the matter, after being accepted by the Clerk, is docketed to some future date
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 5 of 34




for consideration? Therefore, Petitioner respectfully asks this Court to act as quickly as possible,

and issue the Writ of Habeas Corpus forthwith without delay, considering the problem with the

Government shutdown and the fact that an innocent man is being held in maximum security at

Brooklyn MDC as if he were to be sent out to Iowa as a UPS package rather than an American

citizen entitled to Due Process under the Constitution.

                D. THE GOVERNMENT'S VIOLATION OF 18 U.S.C. §3161(j)

16.    Dismissal of an indictment for the Government's violation of §3161(j) is rare, and in fact

it has happened in only one case in the Second Circuit, United States v. Benatta, 2003 WL

22202371 (W.D.N.Y. 2003), despite the holdings in cases such as United States v. Lainez-Leiva,

129 F.3d 89(2d Cir. 1997) where the Court recognized a Due Process violation, but it was not

sufficient enough to dismiss the indictment. The reason that the dismissal of the indictment in

Benatta is so important to Angelo's case is that the defendant in Benatta was suspected by the

FBI of being one of the 9-11 terrorists caught at the Canadian Border, and was held from at

Brooklyn MDC from the time of his indictment (December 12, 2001) to his release to the

Immigration Court at the Batavia Federal Detention Facility on April 30, 2002, a delay of only

four and a half months. While Angelo, of course, after being held for nine months in Vermont,

now respectfully moves this Court to not only grant the Writ of Habeas Corpus but to also

dismiss the Vermont indictment and Iowa Arrest Warrant in this case as the court did in Benatta

pursuant to Rule 48(b)ofthe Fed.R.Crim.P. which provides:

               The court may dismiss an indictment, information, or complaint if unnecessary
               delay occurs in:
                      (1) presenting a charge to a grand jury;
                      (2)filing an information against a defendant; or
                      (3)bringing a defendant to trial
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 6 of 34




17.    Rule 48(b)not only allows a court to dismiss an indictment on constitutional groimds, but

also where the delay may not be of the constitutional magnitude of this case - a court can still
dismiss an indictment pursuant to Rule 48(b), See, e.g., Pollard v. United States, 352 U.S. 354,

361 n. 7 (1957)((noting that Rule 48(b) provides for enforcement of the Sixth Amendment's

speedy-trial right), but it also restates the court's inherent power to dismiss an indictment for lack
of prosecution where the delay is not of a constitutional magnitude, see Fed.R.Crim.P. 48(b)
Advisory Committee Note (pointing out that the rule restates 'inherent power of the court to

dismiss a case for want of prosecution').

18.    Similarly, this is the rare case where both sections §3161(j) and §3164 come into play.

Section 3164 was violated in Iowa and Vermont because both Government attorneys required

Angelo to be imprisoned for more than 90 days for a traffic ticket while awaiting his trial. The

Government also knowingly postponed Angelo's trial just so it could exercise such pointless

tasks like requesting a search warrant for Angelo's phone, where, of course, nothing

incriminating was found. The Due Process Delay bullet that the Government attorneys in Iowa

and Vermont cannot dodge,though, is §3161(j)(l),(2), and (3), which provide as follows:

               (j)(l) If the attorney for the government knows that a person charged with an
               offense is serving a term of imprisonment in any penal institution, he shall
               promptly -

               (B)cause a detainer to be filed with the person having custody ofthe prisoner and
               request him to so advise the prisoner and to advise the prisoner of his right to
               demand trial.

               2. If the person having custody of such prisoner receives a detainer, he shall
               promptly advise the prisoner of the charge and of the prisoner's right to demand
               trial. If at any time thereafter the prisoner informs the person having custody that
               he does demand trial, such person shall cause notice to that effect to be sent
               promptly to the attorney for the government who caused the detainer to be filed.

               3. Upon receipt of such notice, the attorney for the government shall promptly
                seek to obtain the presence of the prisoner for trial.
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 7 of 34




19.    Suffice it to say, the AUSA's in Iowa and Vermont were in constant contact, and neither

set of Government attorneys sent a detainer pursuant to §3161(j) or informed Angelo of his

rights under §3164 to have a trial within 90 days. Not only were the traditional 30 and 70 day

Speedy Trial Act rules broken, the rules under §3161(j) and §3164 were clearly violated as well,

with the knowledge of both Judges and all ofthe Government's attorneys in Vermont and Iowa.

20.    Therefore, this Petition for a Writ of Habeas Corpus should be granted forthwith before

the Petitioner is sent from Brooklyn MDC to Iowa for a traffic-ticket misdemeanor that the

Petitioner did not commit.

       E.     ASKING FOR IMMEDIATE RELEASE BECAUSE I AM BEING HELD IN
                       VIOLATION OF MY CONSTITUTONAL RIGHTS

25.    Mr. Efthimiatos hereby respectfully submits this Petition for a Writ of Habeas Corpus for

the obvious violations of the Speedy Trial Act with the Arrest Warrant in Iowa and the

Indictment in Vermont. Moreover, the Petitioner was recently tried before a jury in Vermont in a

two-day Jury trial where he was found guilty of the sole charge of flying without an Airman's
Certificate. Despite the obvious Double Jeopardy implications ofthis fact, the Petitioner is being
arraigned later this month based on the Iowa Arrest Warrant of April 12, 2018 in Iowa. At this
time, the Petitioner is being sent out to Iowa for a crime that he did not commit, even after the
fact that he has been through a Jury trial in Vermont on the exact same charges. Moreover, it
was revealed during the Petitioner's Jury trial that the Government Agents in this case, who were

DBA Agents posing as FAA ramp agents, unlawfully seized and searched the Petitioner's plane
and did not find any contraband or other passengers, and therefore had to manufacture a fake
claim against Petitioner to support the unlawful arrest. The DBA Agents were also caught lying
and tampering with witnesses before the trial, along with other serious violations of the law and
the Due Process Clause. So, Petitioner has been separated from his family for nine months now
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 8 of 34



for a non-felony that he did not commit, and the Government attorneys in both Vermont and

Iowa have been in constant communication, and both sets of attorneys have violated the clear

mandates of the Speedy Trial Act in both districts. Clearly, Venue would not be appropriate in

the District of Iowa for a simple traffic violation in the District of Vermont of flying from

Vermont to Massachusetts and back in the same day.

26.    Furthermore, well over 1,000 people in New York and New England have died from the

Opioid Crisis since these two DEA Agents waited up all night to conduct an unlawful search and

seizure of a small plane in a small Vermont airport claiming they were FAA Agents instead of

being out in the field stopping the influx of Opioids from Canada and Mexico. Therefore,

because of the Government's obvious prejudice against Petitioner, Mr. Eflhimiatos, on behalf of

his family, needs to file this Petition in the hopes that this Court will grant this Petitioner and

order his immediate release from Brooklyn MDC.

27.    The facts of this case are very clear, and have been stated at the Eighth Circuit and

District Court filings in Vermont. On April 10, 2018, certain DEA Agents were unlawfully

tracking and unlawfully seized, detained, and searched Petitioner and his plane without any

search warrant or probable cause. The DEA Agents said that they were doing a simple "ramp

check," which is usually done by FAA officials and not DEA Agents, but they searched

Angelo's plane and did not find any drugs or other illegalities. The DEA Agents arrested

Angelo, and for lack of anything better, they accused him of flying without an Airman's

Certificate. Furthermore, recent documents show that not only did the DEA know that Angelo

was flying legitimately, they knew and have known that his licenses have been in good standing

since before the arrest, thus making the arrest and this unwarranted and illegal detention all the

more a violation ofthe Fourth and Fifth Amendments.
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 9 of 34



28.    To make matters worse, the DEA Agents that unlawfully seized, detained, searched, and

then arrested Angelo knew two things: First, Angelo was not carrying any passengers (or any

contraband), so he did not need an Airman's Certificate to fly himself; and Second, his Airman's

Certificate was still in force and valid on the FAA Computer. That means the DEA Agents

arrested an innocent person for a non-crime that he did not commit, and these Agents knew he

was innocent offlying without an Airman's Certificate. More importantly, Angelo did not know

that he was breaking the law, which is the cornerstone of American Jurisprudence. See, e.g..

Justice Gorsuch in United States v. Manatau, 647 F.3d 1048 (10th Cir. 2011), citing Morissette

V. United States, 342 U.S. 246(1952):

       But it is equally true that American criminal law often restricts liability to cases where an
       intentional choice to do a wrong is present. As Justice Jackson explained, "[t]he
       contention that an injury can amount to a crime only when inflicted by intention is no
       provincial or transient notion. It is as universal and persistent in mature systems oflaw as
       belief in freedom of the human will and a consequent ability and duty of the normal
       individual to choose between good and evil.... Morissette at 250. The simple fact is intent
       and knowledge are different things, different as a matter of their plain meaning, different
       in their treatment in modem American criminal law." Manatau at 1051.

Also,as the Supreme Court recently stated in Marinello v. United States, 138 S.Ct. 1101 (2018):

       "We wrote that we have traditionally exercised restraint in assessing the reach of a
       federal criminal statute, both out of deference to the prerogatives of Congress and out of
       concern that a fair warning should be given to the world in language that the
       common world will understand, of what the law intends to do if a certain line is
       passed. McBoyle v. United States, 283 U.S. 25,27(1931)." Marinello at 1106(emphasis
       added).

29.    The use of Justice Oliver Wendell Holmes' description in McBoyle of knowing what

Society will do to you when the "bright line" of the law is crossed is particularly appropriate for
this case. As the defendant in McBoyle literally stole an airplane but was charged under the

Automobile Act as if he had stolen a car, in this case. Petitioner has been detained in maximum

security prisons since April awaiting a delayed trial in December for a "traffic-ticket" type
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 10 of 34




 violation of flying without an Airman's Certificate because of an unlawful arrest warrant
 pending in the district ofIowa since April. The defendant in McBoyle, menitioned in both
 Morisette and Marinello, literally stole a plane but had his conviction vacated because he did not
know he was breaking the law. Similarly, Nishal Sankat, the Canadian student, was caught red-
handed trying to steal a $120 million 737 and only spent 12 days in jail and was assessed a $900
fine. Also, Benatta was a pilot suspected of being a 9-11 Terrorist, but had his indictment
dismissed for only halfthe time Angelo has been detained in maximum security prisons.
30.     Whereas the defendant in McBoyle clearly knew he was doing something wrong by
stealing an airplane (just as the Canadian student Nishal Sankat knew that stealing a 737 would
be against the law). Justice Holmes said that McBoyle did not have enough "fair warning" or
"fair notice" that he was breaking the law. In Angelo's case, not only was he unaware that he
was crossing any "bright line" or violating any law, as it turns out, he was not breaking any law
at all and the DBA Agents knew it. Despite these overwhelming facts in his favor, Angelo is still
being detained in a maximum security detention facility in Brooklyn without bail because of a

prejudiced Judge in Iowa that wants to hurt Angelo and his family.

      F. THE IOWA ARREST WARRANT SHOULD BE QUASHD AND DECLARED
             NULL AND VOID FOR VIOLATIONS OF THE SPEEDY TRIAL ACT

31.    The Speedy Trial Act clearly provides that the trial of an indicted defendant is to

commence within 70 days from the date of filing of the indictment. See §3161(c)(1). This did
not happen in Vermont(see Vermont docket attached as Exhibit Five). From the time of arrest,
the Government only has 30 days to file an indictment and have an appearance before a
magistrate; none of this has happened on the Iowa docket (attached as Exhibit Six). The Act
provides that various periods of time may be excluded from the 70-day calculation. §3161(h).
But, none of those "excludable" time periods are listed on the Iowa docket. Section 3162(a)(2)

                                               10
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 11 of 34




provides that a defendant not brought to trial within the time allowed by §3161(c) is entitled to

have the indictment (or arrest warrant) dismissed. The court may dismiss with prejudice or

without. §3162(a)(2). The Speedy Trial Act sets out factors to be considered by the court in
choosing between the two: the seriousness ofthe offense; the facts and circumstances of the case

which led to the dismissal; and the impact of a re-prosecution on the administration of this

chapter and on the administration ofjustice. §3162(a)(2). Accordingly, the court's exercise of its
discretion in selecting a dismissal with prejudice or a dismissal without prejudice must be

reviewed with reference to the court's consideration ofthese factors.

32.    While there is no question that venue is improper in this case as nothing that Petitioner is
accused of doing (flying a plane in Vermont without an Airman's Certificate), happened in the
Southern District of Iowa, see, e.g., United States v. Cabrales, 524 U.S. 1 (1998), there is no

reason to bring Angelo back to Iowa for a mere traffic violations, as he is being supervised in
Vermont. Similarly, Angelo's attorneys did not bring up the blatant Speedy Trial violations in his
first case. See, e.g., Bloate v. United States, 559 U.S. 196 (2010). Also, the Supreme Court has
made it very clear that unless and until there is the "concurrence" of an evil meaning mind with
an evil act, there is no crime. See Morissette v. United States, 342 U.S. 246, 251-52 (1952)
("Crime, as a compound concept, generally constituted only from concurrence of an evil-
meaning mind with an evil-doing hand," quoting Justice Holmes' famous observation that
"[ejven a dog distinguishes between being stumbled over and being kicked."). That has been
called the cornerstone of American jurisprudence. See, e.g., Elonis v. United States, 135 S.Ct.

2001 (2015), citing Liparota v. United States, 471 U.S. 419,427(1985).

33.    Furthermore, the government has demonstrated its "truly neglectful" and "demonstrably
lackadaisical attitude" to Petitioner's rights by continuing to violate his Constitutional right to a


                                                 11
          Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 12 of 34




Speedy Trial, as he did not sit in front ofa jury until over eight months after being arrested and is
now being shipped out to Iowa for another untimely proceeding. See United States v. Taylor,487
U.S. 326, 338 (1988)(court may dismiss with prejudice in light of "truly neglectful attitude on
the part of the Government"); United States v. Giambrone, 920 F.2d 176, 180 (2d Cir. 1990)
(court may dismiss with prejudice in light of prosecution's "demonstrably lackadaisical
attitude"). There is actually no valid excludable time on either the Vermont (see Ex. Five) or
Iowa (see Ex. Six) dockets because there has been no balancing test whatsoever as required by
§3161(h)(7) and United States v. Zedner, 547 U.S. 489, 507 (2006) ("[n]o such period of
delay...shall be excludable...unless the court sets forth, in the record ofthe case, either orally or
in writing, its reasons for finding that the ends of justice served by the granting of such
continuance outweigh the best interests ofthe public and the defendant in a speedy trial.").
34.     Despite the passage of over 240 days since the Complaint, Arrest, and Initial Appearance
in Vermont and over 270 days since the Arrest Warrant, there is no mention on the record of
either docket for any exclusions of time under §3161(h)(7)(A), and nowhere in either record is
there a mention of the Zedner "interests of justice" balancing test that is required for any

exclusion of time. There have been no entries on the Iowa docket since the arrest warrant issued

in April, resulting in several violations of the Speedy Trial Act under Bioate, United States v.
 Tinklenberg, 131 S.Ct. 2007 (2011), and United States v. Dezeler, 81 F.3d 86 (8th Cir. 1996),
where the Eighth Circuit dismissed an indictment under the Speedy Trial Act for a simple
 violation of only one day.

 35.    Mr. Efthimiatos not only qualifies for the granting of this Petition, but also for the
 quashing of his arrest warrant under the Speedy Trial Act because there has been no indictment
 within 30 days of arrest, no arraignment, and no trial within 70 days as well as no excludable


                                                  12
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 13 of 34




time on the docket, he also qualifies for the dismissal of his future indictment (if any) under the
Fifth Amendment for Due Process violations(see Betterman v. Montana^ 136 S.Ct. 1609(2016))

and the Speedy Trial Clause of the Sixth Amendment. See, e.g.. United States v. Pennick, 2016
WL 4089192 (W.D.N.Y. 2016). "Although unusual, it is possible for a delay that does not
violate the [Speedy Trial Act] to run afoul of the Sixth Amendment's guarantee of a speedy
trial." See United States v. Green, 2018 WL 786185 (W.D.N.Y. 2018), citing Pennick at *2,

ajfdin Fed.Appx. 33(2d Cir. 2017). The standard for both constitutional Speedy Trial Clause
violations and Due Process Clause delay violations is Barker v. Wingo,407 U.S. 514(1972), and

as the Second Circuit noted in Pennick, the defendant in Barker was detained for only ten

months while awaiting trial, while Petitioner has already spent nine months in prison for a non-

felony that he did not knowingly commit as required by Marinello, Morissette, and McBoyle.
36.     Mr. Efthimiatos has been held without bail for nine months for what amounts to a minor

traffic ticket violation; this is longer than the defendant in Dezeler was held in total. The DBA

Agents who unlawfully seized, detained, and unlawfully searched Mr, Efthimiatos's airplane,
found no drugs and did not have jurisdiction to do the FAA's job. Mr. Efthimiatos was not

flying any passengers either, which means he does not need an Airman's Certificate. But, to
cover up their unlawful acts, they created a crime where none existed and arrested Mr.
Efthimiatos for flying without his Airman's Certificate. Surprisingly, five months after Mr.

Efthimiatos was arrested, the DBA Agents recently wanted to examine his iPhone. This is

clearly unconstitutional based on the Supreme Court's decisions in Riley v. California, 134 S. Ct.
2473(2014), United States v. Wurie, 134 S. Ct. 999(2014). The Sixth Amendment provides that
"[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial."
U.S. Const, amend. VI."If the government violates this constitutional right, the criminal charges


                                                 13
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 14 of 34




must be dismissed." See, e.g., United States v. Dowdell, 595 F.3d 50, 60 (1st Cir. 2010), citing

Strmk V. United States,412 U.S. 434,439-40(1973).

37.    The Speedy Trial guarantee of the Sixth Amendment encompasses more than simply
ensuring a speedy "trial." Rather, it was designed by the Framers, in part,"to reduce the lesser,
but nevertheless substantial, impairment of liberty imposed on an accused while released on bail,

and to shorten the disruption oflife caused by arrest and the presence of unresolved criminal
charges."" United States v. Loud Hawk, 474 U.S. 302, 311 (1986)(emphasis added). See, also.
United States v. Ewell, 383 U.S. 116, 120(1966)(Sixth Amendment guarantee of a speedy trial

"is an important safeguard," to minimize anxiety and concern accompanying public accusation
and to limit the possibilities that long delay will impair the ability of an accused to defend

himself)(emphasis added). As the Supreme Court stated in a unanimous decision dismissing
the indictment ofa convicted killer. Rocky Moore:

       Moreover, prejudice to a defendant caused by delay in bringing him to trial is not
       confined to the possible prejudice to his defense in those proceedings. Inordinate delay,
       wholly aside from possible prejudice to a defense on the merits, may seriously interfere
       with the defendant's liberty, whether he is free on bail or not, and ... may disrupt his
       employment, drain his financial resources, curtail his associations, subject him to public
       obloquy, and create anxiety in him, his family and his friends. These factors are more
       serious for some than for others, but they are inevitably present in every case to some
       extent, for every defendant will either be incarcerated pending trial or on bail subject to
       substantial restrictions on his liberty. Moore v. Arizona, 414 U.S. 25, 27 (1973), citing
       United States v. Marion,404 U.S. 307,320-21 (1971).

38.    This Court should grant this Emergency Petition for a Writ of Mandamus because the

threefold violations ofthe Speedy Trial Act in both the District of Vermont as well as the District

ofIowa along with the violations of the Speedy Trial Clause and the Due Process Clause of the

Constitution cannot be ignored. Clearly the crime here is not serious, the delay is all the

Government's fault, and the prejudice to Petitioner and his family is palpable. Furthermore,"No

such period of delay...shall be excludable...unless the court sets forth, in the record of the case,

                                                14
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 15 of 34




either orally or in writing, its reasons for finding that the ends ofjustice served by the granting of
such continuance outweigh the best interests of the public and the defendant in a speedy trial",
see Zedner at 507(2006) and §3161(h)(7)(A). There is nothing on Petitioner's docket but a six
month old arrest warrant. In Dezeler, this Court felt compelled to dismiss an indictment under

the Speedy Trial Act for a simple violation of only one day. In Mr. Efthimiatos's case, he has at
least two separate Speedy Trial Act violations that amount to over 70 days each by any standard,
along with violations of the Indictment and Arraignment rules of the Speedy Trial Act. Mr.
Efthimiatos's arrest warrant must be dismissed due to the law under Bloate, Tinklenberg, and

Dezeler, and it should be dismissed with prejudice. As the Second Circuit stated in Giambrone:

       "[IJnordinate delay between public charge and trial, ... wholly aside from possible
       prejudice to a defense on the merits, may 'seriously interfere with the defendant's liberty,
        whether he is free on bail or not, and ... may disrupt his employment, drain his financial
        resources, curtail his associations, subject him to public obloquy, and create anxiety in
        him, his family and his friends.'" Id. at 180-81.

39.    The STA violations in this case are not a close call. However, whether the period is 71

days, 100 days, or 30 days for the indictment, any STA violation requires dismissal of the arrest
warrant. To determine whether to dismiss this case with or without prejudice,"the court shall

consider, among others, each of the following factors;(1) the seriousness of the offense;(2) the
facts and circumstances of the case which led to the dismissal; and (3) the impact of a

[Jprosecution on the administration of this chapter and on the administration of justice." 18
U.S.C. §3162(a)(1). The Supreme Court has further directed courts to consider the prejudice
suffered by the defendant as a result of the delay. See Taylor at 334 ("[Tjhere is little doubt that
Congress intended this factor to be relevant for a district court's consideration."); accord United
States V. Wilson, 11 F.3d 346,352(2d Cir. 1993); United States v. Kiszewski, 877 F.2d 210, 213

(2dCir. 1989).



                                                  15
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 16 of 34




 40.    The punishment for flying without an Airman's Certificate, if that were even true, would
 likely have been for less time than Petitioner has already spent in detention in Vermont because
 of Judge Rose s orders to keep him locked up. The reasons for the delay rest squarely on the
 shoulders ofthe government. There is nothing to indicate that Defendant or his counsel played a
 part in holding up the process. Whether the BOP or even a court itself causes the delay, the
 outcome is effectively the same. There is only one federal government, and its actions
 unfortunately affect prosecutors. Where the violation of the STA is attributable to the
prosecution, or even the court, "the allowance of[]prosecution of defendant[]for the charged
offense[]would completely negate the beneficent purposes intended to be accomplished by the
Act in insuring timely trial of defendants, especially those incarcerated pending trial as w[as]
th[is] defendant[]. In consideration ofthe above, this case should be dismissed with prejudice.
See Dezeler (one day), and Huete-Sandoval, where the indictment was dismissed for just one
STA violation of only 16 days. This disregard of Mr. Eflhimiatos's straightforward speedy trial
rights reveals, at a minimum, a "truly neglectful attitude" on the part of the government that
warrants dismissal with prejudice. "The responsibility for pursuing a prosecution lies entirely
with the government." United States v. Bufalino, 683 F.2d 639, 646 (2d Cir. 1982). Where a
defendant is detained on the government's request (or in this case by Judge Rose's request), its
obligations under the Speedy Trial Act should be strictly enforced. It is plain that the government
in Iowa as well as Vermont has deprioritized its responsibilities under the Act. Dismissal with

prejudice is necessary to ensure that the government solves this problem. "It is self-evident that
dismissal with prejudice always sends a stronger message than dismissal without prejudice, and
is more likely to induce salutary changes in procedures, reducing pretrial delays." Taylor at 342.




                                                16
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 17 of 34




41.    The Government in Vermont says that it is following orders from the Government in

Iowa and has argued that the delay has not resulted in actual prejudice to Petitioner. This ignores
what the government has ignored all along: that Petitioner has been unlawfully detained for nine
months in Vermont and is now being shipped through Brooklyn to Iowa like a lost FedEx

package. When a defendant has been incarcerated for this long, whatever advantage the
govemment might have derived by the lack of actual prejudice is outweighed by the presumed
suffering and disruption that the delay and detention caused the defendant and the erosion of
public confidence in the criminal justice process that such delay has caused. See Giambrone at
180-81 (indictment dismissed with prejudice for only 90 day violation because presumed
prejudice to incarcerated defendant "weighs in favor of dismissal with prejudice").


                   G.DECLARATION UNDER PENALTY OF PERJURY

       1 declare under penalty of pequry that I am the Petitioner herein, that my wife has read

this petition on my behalf because I am being held in Brooklyn MDC Maximum Security
awaiting transfer to the Southern District of Iowa, and that the information contained in this
petition is true and correct to the best of my knowledge and belief.



Respectfully submitted

/s/ Aneelo Efthimiatos
Angelo Efthimiatos
Incarcerated Inmate
Petitioner,jtjroje
by Nancy Dellamonte
3710 Route 30
Sudbury, VT 05733
914-274-1678




                                                 17
Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 18 of 34




               EXHIBIT
                       ONE

                      FAA Report
               Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 19 of 34
                                                    Federal Avialion Administration
4/100018


             Federal Aviation
             Administration


                                       U.S Department ofTransportation
                                         Federal Aviation Administration
                                             Airman Details Report


PersonalInformation:
ANGELO PETER EFTHIMIATOS

98PEACH HHiRD
NOBTH SALEMNY10560-1324
 County: •WESTCHESTER
 Country:USA

 Medical Information:
 Medical Class: First Medical Date: 5/2011
 BasicMed Course Date: None BasicMed CMEC Date: None
 Certificate Ttifnrmation:
 Certificate: AIRLINE'mANSPOKr PILOT

 Forflirttor infotmaUoii,you may contact the Airmen Certiflcation Branch attollfree(866)878-2498.
Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 20 of 34




               EXHIBIT
                      TWO

                 Vermont Complaint
            Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 21 of 34

                   Case 2:18-cr-00049-cr Document 1 Filed 04/10/18 Page 1 of 1
                                                                                                        ^.li-§;.PlST_mc T_COURT

                               United States District Court
                                                           forthe                                   20I8APRIO flHI0!23
                                                  District of Vermont                                            CUE4?K
                                                                                                    RY                             j
               United States of America
                          V.
                                                                    Case No.
               Angeio Peter Etthlmiatos



                      Defendant(s)


                                           CRIMINAL COMPLAINT

         1,the complainant in this case,state that the following is true to the best ofmy knowledge and belief.
On or about the date(s)of              April 9-10.2018 ■          in the county of               RuBand                   in the
                    District of         Vermont          ,the defendant(s) violated:
           Code Section
                                                                        Offense Description
                                          knowingly and wiiifuiiy serving in any capacUy as a" airman operating
49 use 46317                              aircraft in air transportation without an airman s certificate authoiidng him to
                                          serve In that capacity, to wit, serving as the pilot of a Piper Aircraft, teil
                                          number N4563F,without a certificating authorizing him to serve as the pilot of
                                          such plane.




         This criminal complaint is based on these fects:
See Attached Affidavit




         af Continued on the attached sheet.
                                                                                                            U—
                                                                                       Complainant'ssignahire

                                                                                PEA Spectai Agent Brandon Hope
                                                                                        Printed name and title


 Swom to before me and signed in my presence.


 Date:          04/10/2018                                                                     ■e SSI




                                  Burlington, Vermont                      Hon. John M. Conroy. U.S. Magistrate
 City and state:                                                                        Printedname and title
Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 22 of 34




               EXHIBIT
                  THREE

               Iowa Arrest Warrant
                       Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 23 of 34

                   Case 3:13-cr-00015-SMR-HCA Document 301 Filed 04/12/18 Page 1 of 1

AO 4.12 (Ucv. 11/11) ArreslWamail
                                      -           ■                —                                  nuu-ui V



                                          United States District Corf
                                                                  forihe
                                                                  for the                     2018 APR 12 p 1= ^0
                                                        Soiulicni District of Iowa


                       United States of America

                                                                            Case No.      3-cr-00015


                 ANGELO PETER EFTHIMIATOS
                              De/endaiU

                                                      ARREST WARRANT

To:       Any authorized law enforcement officer

          YOl) ARE COMMANDED to arrest atici bring before a United States magistrate judge without unnecessaiy delay
(name ofperson /» be arrested)      Angelo Peter EflhimiatOS                                                     —                      '
who is ucciisec! of an offense or violation based on the following document filed with the court:
□ Indictment       O Superseding Indictment □ Infomialion □ Superseding Information □ Complamt
□ Probation Violation Petition  S)'Supervised Rclca.se Violmion Petition □ Violation Notice □ Order of the Court
This offense Is briefly described as follows:
  Supervised Release Violation (see peUlion).




Date:           01/12/2018
                                                                             Issued by U.S. District Judge Stephai          ■ M. Rose
                                                                                          Isswiij- offtccr's signaliira
                                                                                                    WAKHANT ISSUi'D
City and stoic:           Davenport, Iowa
                                                                                                   j OIINS.COlinTEB.CIcik
                                                                  Return


           This warrant was received on (date) _                       , and the person was arrested on (date)
           ■idstole)
 at (city andstale)


 Date:
                                                                                         Arresting officer s signature



                                                                                            I'niilcilluiine and title
Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 24 of 34




              EXHIBIT
                    FOUR

               Vermont Indictment
       Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 25 of 34

            Case 2:18-cr-00049-cr Document 10 Filed 04/26/18 Page 1 of 2

                                                                                   U.S.DISTRICT COURT
                                                                                  OISTRICT OF VERMDHT
                             UNITED STATES DISTRICT COURT                                 FILED
                                            FOR THE
                                    DISTRICT OF VERMONT                          2018 APR 26 PH2:52


                                                                                  BY.
                                                                                      DEPUTY feERK
UNITED STATES OF AMERICA
                                                                    NO.

                                                                   (49 U.S.C.§ 46306)
ANGELO EFTHIMIATOS

                                         INDICTMENT


The Grand Jury charges:

                                             COUNT 1


               1. At aU times relevant to the indictment:

                   a. The Federal Aviation Administration("FAA"),an agency ofthe United

States Department ofTransportation, was responsible for the safety ofall persons occupying and
operating domestic aircraft. This agency was further responsible for certifying and regulating the
pilots ofcivil aircraft The FAA discharged this responsibility by issuing regulations that, among
other things, determine the qualifications of domestic pilots. Specifically in order to lawfully
pilot a civil aircraft, an individual must obtain an FAA Pilot Certificate.
                   b. On or about July 1,2014,the FAA revoked ANGELO EFTHIMIATOS's

pilot certificate, number 3212215.The revocation order advised ANGELO EFTHIMIATOS that
no future application for an airman's certificate would be accepted by the FAA and that his
certificate was revoked for life.

                   c. Between in or about January 2018 and in or about March 2018,on at least

four separate occasions, ANGELO ETHIMIATOS purchased fuel for aircraft in preparation for
flight or after landing at the Rutland-Southern Vermont Regional Airport(RUT)in North
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 26 of 34

           Case 2:18-cr-00049-cr Document 10 Filed 04/26/18 Page 2 of 2


Clarendon, Vermont. The fuel purchases included purchases for a Piper aircraft with tail number
N4563F.

                    d. In the Spring of2018,TSI4563F made multiple trips ofshort duration,often
traveling late at night between small airports like Newport State Aiiport in Rhode Island(UUU),
Nanhicket Airport in Nantucket, MA(ACK)and Rutland-Southern Vermont Regional Aiiport
(RUT)after those aiiports had closed. ANGELO EFTHIMTATOS acted as a pilot for at least
some ofthese trips.

               2.         Between on or about April 9,2018 and on or about April 10, 2018,in the
District of Vermont and elsewhere, the defendant ANGELO EFTHIMIATOS knowingly and
willfully served in any capacity as an airman without an airman's certificate authorizing him to
serve in that capacity,in that he piloted N4563F from Nantucket, MA(ACK)to North
 Clarendon, Vermont(RUT).

                                              (49 U.S.C. §46306(b)(7))
                                                A TRUE BILL




                                               foreperson




                      t




 CHRISTINA E. NOLAN(EAPO)
 United States Attorney
 Binlington, Vermont
 April 26,2018
Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 27 of 34




               EXHIBIT
                      FIVE

                   Vermont Docket
         Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 28 of 34

                  2:18-cr-00049-cr All Defendants USA v. Efthimiatos
                                   Date filed: 04/26/2018
                               Date of last filing: 01/09/2019


                                        History

Doc.                                                        Description
                  Dates
No.
       Filed & Entered: 04/10/20180Complaint
 2     Filed & Entered: 04/10/2018 0Motion for Detention
       Terminated:      04/10/2018
 3     Filed:           04/10/2018 ® Financial Affidavit - CJA23
       Entered:         04/11/2018
 4     Filed:          04/10/2018 O Initial Appearance
       Entered:        04/11/2018
 5     Filed:          04/10/2018 0Order Appointing Public Defender
       Entered:        04/11/2018
6@ Filed:              04/10/2018 & Order of Detention
       Entered:        04/11/2018
 7     Filed & Entered: 04/11/2018 d Notice of Hearing
 8     Filed & Entered: 04/13/2018 ® Waiver of Preliminary Hearing
 9     Filed & Entered: 04/23/2018 0Notice of Appearance
10® Filed & Entered: 04/26/2018 0Indictment
110 Filed & Entered: 04/27/2018 0Notice of Hearing
12® Filed & Entered: 05/04/2018 0Waiver of Presence at Arraignment
 13 Filed & Entered: 05/04/2018 0Arraignment

140 Filed & Entered: 05/04/2018 0Criminal Pretrlal Scheduling Order
150 Filed & Entered: 07/18/2018 0Notice of Hearing
160 Filed & Entered: 07/27/2018 0Motion for Reconsideration
       Terminated:        07/31/2018
170 Filed & Entered: 07/30/2018 0Response In Opposition to Motion
 18    Filed & Entered: 07/31/20180Pretrlal Conference
190 Filed & Entered: 07/31/2018 0Notice of Hearing
200 Filed & Entered: 08/07/2018 0Order
210 Filed & Entered: 08/15/2018 0Motion to Continue
       Terminated:        08/17/2018
 ?? Filed & Entered: 08/17/2018 0Order on Motion to Continue
230 Filed & Entered: 08/21/2018 0Motion to Withdraw as Attorney
    Terminated:      09/04/2018
240 Filed & Entered: 08/23/2018 0Notice of Hearing on Motion
       Filed & Entered: 09/04/2018 0CJA 20 - Appointment
       Filed & Entered: 09/04/2018 0Add and Terminate Attorneys
 25    Filed & Entered: 09/04/2018 0Motion Hearing
260 Filed & Entered: 09/04/2018 0Notice of Hearing
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 29 of 34

 27   Filed & Entered: 09/13/2018 ® Application for Search Warrant
29 m Filed & Entered: 09/14/2018 O Notice of Hearing
30 m Filed & Entered: 09/24/2018 ® Notice of Docket Entry Correction -(EOF Admin Only)
31 il Filed & Entered: 09/26/2018 O Search and Seizure Warrant Returned Executed
 32 Filed & Entered: 10/03/2018 0Jury Selection

 33   Filed & Entered: 10/03/20180Jury Seating Arrangement
 34   Filed & Entered: 10/12/2018 0Transcript
 35 Filed & Entered: 10/17/2018 0Transcript
36M Filed & Entered: 10/17/2018 0Motion to File Under Seal
    Terminated:      10/17/2018
 37   Filed & Entered: 10/17/2018 0Notice of Docket Entry Correction -(ECF Admin Oniy)
 38   Filed & Entered: 10/17/2018 0Order on Motion to File Under Seal
 39   Filed & Entered: 10/19/2018 0Redacted Transcript
40 li Filed & Entered: 10/19/20180Notice of Hearing
      Filed & Entered: 11/05/2018 0Add and Terminate Attorneys
41 fi Filed & Entered: 11/14/2018 0Proposed Jury Instructions
 42 Filed & Entered: 11/15/2018 0Motion for Reconsideration
      Terminated:        11/19/2018
4311 Filed & Entered: 11/15/2018 0Response in Opposition to Motion
 44   Filed & Entered: 11/18/2018 0Proposed Jury Instructions
      Filed & Entered: 11/19/20180Receipt for Passport
 45   Filed & Entered: 11/19/2018 0Pretriai Conference
 46 Filed & Entered: 11/19/2018 0Order Setting Conditions of Release
 4Z Filed & Entered: 11/20/2018 0Motion for Reconsideration
    Terminated:      11/21/2018
 48 Filed & Entered: 11/20/20180Notice of Hearing on Motion
 49 Filed & Entered: 11/20/2018 0Motion in Limine
    Terminated:      11/29/2018
 50   Filed & Entered: 11/21/2018 0Notice of Hearing on Motion
 51   Filed & Entered: 11/21/20180Motion Hearing
52il Filed & Entered: 11/21/2018 0Order of Detention
 53 Filed & Entered: 11/21/2018 0Motion to Dismiss/Speedy Trial
      Terminated:        11/30/2018
    Filed & Entered: 11/21/2018 0Motion in Limine
    Terminated:      12/04/2018
55@ Filed & Entered: 11/21/2018 0Motion in Limine
    Terminated:      11/29/2018
 56   Fiied & Entered: 11/26/2018 0Notice of Hearing on Motion
 57   Fiied & Entered: 11/28/2018 0Response in    Opposition to Motion
 58   Filed & Entered:   11/28/2018 0Response in Opposition to Motion
59fl Filed & Entered:    11/28/20180Response in Opposition to Motion
60(1 Filed & Entered:    11/29/2018 0Notice of Docket Entry Correction -(ECF Admin Only)
gifi Filed & Entered:    11/29/2018 0Response in Opposition to Motion
        Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 30 of 34

 63   Filed:              11/29/2018 0Motion     Hearing
      Entered:            11/30/2018
 62   Filed & Entered: 11/30/2018 0Order
 64   Filed & Entered: 12/03/2018 0SEALED  EVENT (Sealed - No NEF)
6511 Filed & Entered: 12/03/2018 0SEALED EVENT(Sealed - No NEF)
6gCi Filed & Entered: 12/03/2018 0Order
gzH Filed & Entered: 12/04/2018 0Notice of Hearing
68(1 Filed & Entered: 12/04/2018 0Order
 69   Filed & Entered: 12/04/2018 0Telephone Conference
 70   Filed:              12/05/2018 0Jury Trial
      Entered:            12/06/2018

 11 Filed & Entered: 12/06/2018 0Jury Charge
 72   Filed & Entered: 12/06/2018 0Jury Trial
 73   Filed & Entered: 12/06/2018 0Jury Verdict
 Z4   Filed & Entered: 12/06/2018 0Jury    Notes
 75   Filed & Entered:    12/06/2018 0Jury Notes
 m    Filed & Entered: 12/06/2018 0Exhibit List
 71 Filed & Entered: 12/06/2018 0Exhibit List
 13. Filed & Entered: 12/06/2018 0Exhibit List
     Filed & Entered: 12/11/2018 0Document Unsealed
 Z9   Filed & Entered: 12/12/2018 0Notice of Hearing
sad Filed & Entered: 12/19/2018 0Motion to Continue
      Terminated:         12/19/2018
 81   Filed & Entered: 12/19/2018 0Order on Motion to Continue
S2d   Filed & Entered: 12/19/2018 0Motion for Reconsideration
      Terminated:      12/27/2018
 83   Filed & Entered: 12/27/2018 0Order on Motion for Reconsideration
Md    Filed & Entered: 12{26I20^Q 0Motion to Extend Time
      Terminated:      01/02/2019
 85   Filed & Entered: 01/02/2019 0Order on Motion to Extend Time
 86   Filed & Entered: 01/09/2019 0Notice of Hearing
 87   Filed & Entered: 01/09/2019 0Procedural and            Scheduling Order

                                    PACER Service Center
                                       Transaction Receipt
                                        01/09/2019 15:44:08

                    PACER                                 Ciient
                                 dancarpenter:4066878:0
                    Login:                                Code:

                                                          Search      2:18-cr-
                    Description: History/Documents
                                                          Criteria:   00049-cr

                    Biiiable
                                3                         Cost:       0.30
                    Pages:
Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 31 of 34




               EXHIBIT
                         SIX

                      Iowa Docket
                 Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 32 of 34
                          3:13-cr-00015-SMR-HCA-1 USA v. Efthimiatos et al
                                          Date filed: 03/19/2013
                                       Date terminated: 06/19/2014
                                      Date of last filing: 01/07/2019



                                                   History
Doc.
                  Dates                                        Description
 No.
       Filed &                    0Add and Terminate Judges
                     02/20/2013
       Entered:
       Filed &                    & Case Unsealed
                     02/20/2013
       Entered:
       Filed &                    ® Arrest.
                     02/20/2013
       Entered:

Id     Filed &
                     02/20/2013
                                  & Complaint
       Entered:
 2     Filed &                    & Initial Appearance
                     02/20/2013
       Entered:
 3     F//ec/&       02/20/2013 Q Motion for Detention
       Entered:
       Terminated: 02/25/2013
       Filed &                    & Order of Detention
                     02/20/2013
       Entered:
 5     Filed &                    & Order
                     02/22/2013
       Entered:
 6     Filed &                    & Preliminary Hearing
                     02/25/2013
       Entered:
 7     Filed &                    & Detention Hearing
                     02/25/2013
       Entered:
 8     Filed &                    ® Order on Motion for Detention
                     02/25/2013
       Entered:
 9     Filed &                    & Exhibit List
                     02/25/2013
       Entered:
       Filed &                    & Case Unsealed
                     03/21/2013
       Entered:
       Filed &                    0Add and Terminate Judges
                     03/21/2013
       Entered:

11     Filed &                    0Indictment(Sealed)
                     03/21/2013
       Entered:
12     Filed &                    0Redacted Document.
                     03/21/2013
       Entered:
13     Filed &                    0Grand Jury Presentment
                     03/21/2013
       Entered:
14     Filed &                    0Arraignment
                     03/29/2013
       Entered:
15     Filed &       03/29/20130Order Setting       Trial
                Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 33 of 34

       Entered:                  Clerk to USCA
 275   Filed &                   ® Exhibits Withdrawal Letter
                    03/01/2016
       Entered:
 276   Filed &                   ® Exhibits Withdrawal Letter
                    03/01/2016
       Entered:
 277   Filed &                   & Exhibits Returned to Counsel
                    03/10/2016
       Entered:
 278   Filed &                   0Exhibits Returned to Counsel
                    03/10/2016
       Entered:
 287   Filed &                   0Order on Status Report
                    12/07/2017
       Entered:
28811 Filed &                    0Summons Issued
                    12/07/2017
       Entered:
       Filed &                     CJA Attorney Appointment
                    12/27/2017
       Entered:
28911 Fiied &                    0Summons Returned Executed
                    01/03/2018
       Entered:
29011 Filed &                    ® Initial Appearance - Violation Proceedings
                    01/17/2018
       Entered:

 291   Fiied &                   9Status Conference
                    01/17/2018
       Entered:
 292   Filed:       01/17/2018 9CJA23 - Financial Affidavit.
       Entered:     01/19/2018
29311 Filed:        01/17/2018 9Order Appointing     Public Defender or CJA Panel Attorney
       Entered:     01/19/2018

29g@ Filed:         01/19/2018 9Order
       Entered:     01/20/2018
29411 Filed &                    9Exhibit List
                    01/20/2018
       Entered:
29511 Filed &       01/20/2018
                                 9Exhibits Returned to Counsel
       Entered:
29811 Fiied &                    9 Motion for Revocation of Supervised Release
                    04/12/2018
       Entered:
299@ Fiied &        04/12/2018
                                 9Order on Motion for Warrant
       Entered:
30311 Fiied:        10/15/2018 9 Notice (Other)
       Entered:     10/22/2018
 302   Filed &                   9Transcript
                    10/16/2018
       Entered:
30411 Filed &                    9Notice (Other)
                    10/22/2018
       Entered:

^11 Fiied &                      9Notice (Other)
                    10/22/2018
       Entered:
       Filed:        11/19/2018 9Arrest - Other District
       Entered:      11/20/2018
       Filed:       12/12/2018 9Motion for Miscellaneous Relief
       Entered:     12/13/2018
               Case 2:19-cv-00043-cr-jmc Document 1 Filed 01/15/19 Page 34 of 34
312^ Filed &       12/21/2018     ® Rule 5(c)(3) Documents Received.
      Entered:
313® Filed &                      O Motion to Dismiss
                   01/07/2019
      Entered:
314® Filed &                      & Motion for Miscellaneous Relief
                   01/07/2019
      Entered:


                                          PACER Service Center
                                            Transaction Receipt
                                              01/09/2019 14:46:28

                       PACER                                   Client
                                      dancarpenter:4066878:0
                       Login:                                  Code:

                                                               Search      3:13-cr-00015-
                       Description: History/Documents                      SMR-HCA
                                                               Criteria:

                       Bitiable
                                      5                        Cost:       0.50
                       Pages:
